DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Leslie S. Szivos on (Reg. 39,394) on June 10th, 2021.
	Please Amend the Claims as Follows:
1. A memory structure comprising:
a bottom electrode of unitary construction located on a surface of an electrically conductive structure that is embedded in a first interconnect dielectric material layer, wherein the bottom electrode has a bottom portion having a first diameter and a top portion having a second diameter that is less than the first diameter;
a dielectric material structure located laterally adjacent to the bottom portion of the bottom electrode;
a second interconnect dielectric material layer located on the dielectric material structure and laterally adjacent to the upper portion of the bottom electrode; 
wherein the dielectric material structure is compositionally different from the first the second interconnect dielectric material layer; and
a magnetic tunnel junction (MTJ) pillar located on a topmost surface of the upper portion of the bottom electrode; and
a top electrode located on the MTJ pillar.
.
 
Response to Arguments
Applicant’s arguments on pages 5 and 6, filed 05/03/2021, with respect to Claim 1, in view of the examiner’s amendment above, have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including wherein the dielectric material structure is compositionally different from the first the second interconnect dielectric material layer, as disclosed in Claim 1; or an encapsulation liner and a third interconnect dielectric material layer laterally adjacent to the MTJ pillar and the top electrode, wherein the encapsulation liner contacts sidewalls of both the MTJ pillar and the top electrode and the third interconnect dielectric material layer is located on the encapsulation liner, as disclosed in Claim 10 .
In the instant case, Zhang et al. (US 2015/0325622) disclose a MRAM structure, wherein a bottom electrode 84 of the memory structure is embedded in a dielectric layer comprising two distinct layer 62 made of non-oxide material and 64, which made of an 
Furthermore, Han et al. (US 2018/0350875) disclose MRAM structure, including a cell region and a peripheral region, a magnetic tunnel junction pattern on the cell region, a capping insulation layer covering a sidewall of the magnetic tunnel junction pattern, and an upper insulation layer including a first portion on the capping insulation layer and a second portion on the peripheral region. A level of a bottom surface of the second portion is lower than that of a bottom surface of the capping insulation layer.
Finally, Chuang et al. (US 2019/0123264) disclose an integrated circuit includes a dielectric protection layer disposed over a dielectric structure that laterally surrounds one or more conductive interconnect layers. The dielectric protection layer has a protrusion extending outward from an upper surface of the dielectric protection layer.  A bottom electrode is disposed over the dielectric protection layer and has sidewalls extending outward from a lower surface of the bottom electrode through the dielectric protection layer. The bottom electrode has a substantially planar upper surface over the protrusion. A data storage element is over the substantially planar upper surface of the bottom electrode, and a top electrode is over the data storage element. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898